WEBB, Judge.
In this case the court in its order, concurring with the voluntary commitment of the respondent, did not make a finding that the respondent was mentally ill. The only question raised by this appeal is whether the court erred in ordering respondent’s continued voluntary hospitalization and treatment without such a finding. We hold this was error. G.S. 122-56.7 provides:
(a) A hearing shall be held in district court in the county in which the treatment facility is located within 10 days of the day a minor or a person adjudicated non compos mentis is admitted to a treatment facility pursuant to G.S. 122-56.5. No petition shall be necessary; the written application for voluntary admission shall serve as the initiating document for the hearing.
(b) The court shall determine whether such person is mentally ill or an inebriate and is in need of further treatment at the treatment facility. Further treatment at the treatment facility should be undertaken only when lesser measures will be insufficient. If the court finds by clear, cogent and convincing evidence, that these requirements have been met, the court shall concur with the voluntary admission of the minor or person adjudicated non compos men-tis. If the court finds that these requirements have not been met, it shall order that the person be released. A finding of dangerousness to self or others is not necessary to support the determination that further treatment should be undertaken.
We hold that under G.S. 122-56.7(b) before a court can concur with a voluntary commitment for an incompetent, it must find that the incompetent is mentally ill or an inebriate and is in need of further treatment at the treatment facility. In the case sub judice, the court found the respondent was in need of further treatment *320at the treatment facility. It made no finding as to mental illness or inebriacy. It was error to concur in the voluntary commitment without such a finding.
Reversed.
Judges Parker and Arnold concur.